Citation Nr: 1757429	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  16-23 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a nerve disorder of the upper extremities (previously claimed as numbness in hands).

2.  Entitlement to service connection for a nerve disorder of the lower extremities (previously claimed as numbness in feet).  


REPRESENTATION

Appellant represented by:  The American Legion	


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision of the RO in Columbia, South Carolina.

In June 2017, the Board reopened and remanded the claim for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2017, the Board remanded the appeal in pertinent part, for VA treatment records to be obtained and associated with the file, and for a VA opinion regarding whether any current nerve disorder was caused or aggravated by service or service-connected disability.

The Veteran's representative asserts that the August 2017 VA examiner's opinion is inadequate.  

The August 2017 VA examination did not provide a nexus opinion for any nerve disorder because the examiner determined the Veteran did not have a current, chronic nerve disability.  The examiner addressed an April 2009 assessment of radiculopathy and indicated that it was an acute episode and that there was no further mention of radiculopathy in the treatment records.  The examiner also found that the Veteran was no longer taking gabapentin for treatment of radiculopathy symptoms.  The Board finds the examiner's assessment to be inadequate as the examiner did not address VA treatment records dated in May 2011 and September 2011 which indicate diagnoses of cervical and lumbar radiculopathy, respectively, or the Veteran's October 2014 statement indicating that he was currently taking gabapentin for his nerve disease. 

For VA purposes a current disability exist if it is shown at any time since, or near the time, the claim for service connection is filed; even if the disability is not shown on the current examination or has gone into remission.  Romanowsky v. Shinseki, 26 Vet. App. 303 (2013).

The August 2017 VA examiner did acknowledge the Veteran's reported symptoms in the hands and feet throughout the pendency of the claim but did not provide a diagnosis or explanation for the symptoms.  Rather, the examiner merely reviewed the treatment records without appearing to evaluate whether the Veteran had a particular diagnosis based on the examiner's own expertise and experience.  Moreover, the Veteran asserts that the examiner's reliance on a January 2017 VA mental health treatment record resulted in bias toward the Veteran. 

For all of these reasons, the Board finds another VA opinion is required so that a VA examiner can evaluate the Veteran's complaints and reach his/her own conclusion as to the identification of any diagnosis.  If, on remand, the examiner maintains that the Veteran does not have a chronic disability manifested by the hand and feet complaints, the examiner should explain the basis for such opinion.  As the Veteran asserts the August 2017 VA examiner expressed a biased opinion, the AOJ should obtain the requested VA addendum opinion from a different VA examiner. 

Finally, there is no indication that the AOJ requested any outstanding VA treatment records as directed in the June 2017 Remand.  Some of the VA treatment records cited by the August 2017 VA examiner were not associated with the electronic claims file, and consequently, were not reviewed by the AOJ.  In this regard, the August 2017 VA examiner specifically cited VA treatment records dated in January 2017.  As the examiner relied on the outstanding treatment records in reaching the conclusions rendered, the records must be associated with the file in order to ensure the adequacy of the opinion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records. 

2.  Following completion of Item # 1, seek a VA medical opinion as to whether there is any underlying disability to explain the Veteran's complaints of numbness and tingling of the hands and feet, and determine if any such disability is related to a disease or injury in service, including service-connected pes planus.

The examiner should:

a)  Identify any underlying neurologic disability, including radiculopathy that has been present at any time since 2012.  For VA purposes, these are considered current disabilities, even if not shown on a current examination or have gone into remission.

The examiner should consider the Veteran's reports of numbness and tingling in the hands and feet are diagnostic of an underlying neurologic disability, including radiculopathy.

The examiner should also consider VA treatment records regarding findings of radiculopathy, lumbago, cervicalgia, and neuropathy even if not shown currently.  If the examiner determines that the Veteran has not had a chronic upper and/or lower disability at any time pertinent to the claim, the examiner should clearly explain the basis for such conclusion. 

b)  For any current disability is it at least as likely as not (i.e., at least a 50 percent probability) that the disability was caused or aggravated by service?  The examiner should consider the Veteran's contention that he was exposed to gas multiple times during training, which affected his nerves.

c)  If the examiner does not find that any current disability is directly related to service, is it at least as likely as not (at least a 50 percent probability) that the disease is

   (i) caused by the Veteran's pes planus; or
   
(ii) aggravated (permanently worsened) by the Veteran's pes planus?

VA will not concede aggravation unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.

The examiner should provide reasons for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should state whether the inability is due to the limits of the examiner's medical knowledge; the limits of medical knowledge in general; or if there is additional evidence, which if obtained, would permit the needed opinion to be provided.

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



